







Exhibit 10.1


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE REVANCE THERAPEUTICS, INC., HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO REVANCE
THERAPEUTICS, INC., IF PUBLICLY DISCLOSED.


AMENDMENT #1 TO THE
COLLABORATION AND LICENSE AGREEMENT


THIS AMENDMENT #1 TO THE COLLABORATION AND LICENSE AGREEMENT (this “Amendment
#1”) is made and entered into effective as of August 22, 2019 (the “Amendment #1
Effective Date”), by and among Revance Therapeutics, Inc., a corporation
organized and existing under the laws of Delaware, having principal offices at
7555 Gateway Blvd., Newark, CA 94560 (together with its successors and assigns,
“Revance”), and Mylan Ireland Ltd., a company organized and existing under the
laws of Ireland, having principal offices at South Bank House, Barrow Street,
6th Floor, Dublin, Ireland (together with its successors and assigns, “Mylan”).


WHEREAS, pursuant to the Collaboration and License Agreement between Revance and
Mylan dated 28 February 2018 (the “Agreement”), the Parties agreed to
collaborate to develop a biosimilar version of the branded biologic product
marketed as Botox® in certain countries, and Revance licensed certain
intellectual property rights to Mylan on an exclusive basis for Mylan to
develop, manufacture and commercialize Product in the Mylan Territory;


WHEREAS, the Parties now wish to amend the Agreement as set forth below; unless
otherwise defined herein, all capitalized terms used herein and defined in the
Agreement shall have the respective meaning given to those terms in the
Agreement.


NOW, THEREFORE, for good and valuable consideration (the receipt and sufficiency
of which are acknowledged by the Parties), the Parties agree as follows:


1.    Amendment to Agreement.


a.
Following the Amendment #1 Effective Date, Revance shall issue to Mylan an
invoice for, and Mylan shall pay to Revance within 45 days of receipt thereof, a
payment equal to Five Million Dollars ($5,000,000) for extending the period of
time under the Agreement for Mylan to send a Continuation Notice.



b.
The following two sentences are added to the end of Section 5.2(a):



“In addition to performing the Initial Development Plan, Revance shall complete
the [*] studies as described and set forth in Schedule 1 hereto (“[*] Studies”)
as soon as practicable. Revance shall use Commercially Reasonable Efforts to
complete the activities set forth in Schedule 1 in accordance with


1

--------------------------------------------------------------------------------




this Agreement and Applicable Law, and shall report its progress of such
studies, including all results, to the JSC pursuant to Section 4.4(b).”


c.
Section 5.2(b) of the Agreement is hereby deleted in its entirety and replaced
by the following:



“Initial Development Costs.  Notwithstanding anything to the contrary contain
herein, [*] Development Costs incurred in conducting the Initial Development
Plan, including the [*] Studies.”;


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE REVANCE THERAPEUTICS, INC., HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO REVANCE
THERAPEUTICS, INC., IF PUBLICLY DISCLOSED.


2

--------------------------------------------------------------------------------








and all references to the “Initial Development Cost Cap” shall be removed from
the Agreement.


d.
Section 5.2(c) of the Agreement is hereby deleted in its entirety and replaced
by the following:



“Continuation Decision. Mylan shall make a continuation decision as to whether
to continue the Development and commercialization of the Product pursuant to
this Agreement, as set forth in this Section 5.2(c) (the “Continuation
Decision”) following Revance’s completion of the [*] Studies. Mylan shall notify
Revance in writing of Mylan’s decision to either continue or not to continue the
Development and commercialization of the Product pursuant to this Agreement on
or before the later of (i) April 30, 2020, or (ii) thirty (30) calendar days
from the date that Revance completes the [*] Studies and provides Mylan with the
results thereof (the “Continuation Notice”). If Mylan’s Continuation Decision is
that it will continue Development and commercialization of the Product pursuant
to this Agreement, Revance shall submit an invoice to Mylan for the FDA Advisory
Milestone Payment upon receipt of the Continuation Notice. If Mylan’s
Continuation Decision is that it will not continue Development and
commercialization of the Product pursuant to this Agreement, either Party may
terminate this Agreement upon written notice to the other Party provided within
[*] days of receipt of Mylan’s Continuation Decision; provided that if neither
Party terminates pursuant to this sentence, the Parties shall promptly meet to
discuss in good faith whether there is a path forward for the Product in the
Mylan Territory hereunder, including any necessary changes to this Agreement,
the Development Plan and Development Budget. The Parties agree that prior to the
commencement of the thirty (30) calendar day period provided for above, the
Parties shall collaborate on (y) development of a preliminary strategy for Legal
Clearance Activities for consideration by the JSC in creating the Development
Plan and (z) development of a Development Plan that includes a detailed
regulatory strategy for the Product in the U.S. and Europe in accordance with
Section 5.3(b) below.”


e.
In Section 5.3(a) the words “(and [*] of Excess Revance Costs, if any)” are
hereby deleted.



f.
In Section 5.3(d)(i) the words “[*]” are hereby deleted and replaced with “[*]”
and the proviso at the end of Section 5.3(d)(i) is hereby deleted in its
entirety.

g.
In Section 8.2 the words “(plus Mylan’s share of any Excess Revance Costs)” are
hereby deleted.

h.
In Exhibit 1.31, Section 2, the words “as well as an amount equal to [*] of any
Excess Revance Costs,” are hereby deleted.



2.    Complete Agreement / Ratification. Except to the extent expressly amended
hereby, the terms and conditions of the Agreement will continue to apply. In the
event of a conflict between this Amendment #1 and the Agreement, this Amendment
#1 will prevail. This Amendment #1 will be governed by and construed in
accordance with the substantive laws of the State of New York (without regard to
any conflicts of law provisions) and the provisions of Article 15 of the
Agreement will apply to any dispute hereunder. This Amendment #1 may not be
amended except by agreement in writing signed by both Parties. The Agreement as
amended hereby constitutes the entire agreement of the Parties with respect the
matters described therein and herein and supersede any prior agreement or
understanding with respect thereto. As amended hereby, the Agreement is ratified
and affirmed in all respects.


[SIGNATURES FOLLOW ON NEXT PAGE]


CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE REVANCE THERAPEUTICS, INC., HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO REVANCE
THERAPEUTICS, INC., IF PUBLICLY DISCLOSED.


3

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have caused this Amendment #1 to be executed
effective as of the Amendment #1 Effective Date.




REVANCE THERAPEUTICS INC.
 
MYLAN IRELAND LTD.
 
 
 
By:
/s/ Dan Browne
 
By:
/s/ Peter McCormick
Name:
Dan Browne
 
Name:
Peter McCormick
Title
President & Chief Executive Officer
 
Title:
Global Head OSD Operations & Science











CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE REVANCE THERAPEUTICS, INC., HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO REVANCE
THERAPEUTICS, INC., IF PUBLICLY DISCLOSED.


4

--------------------------------------------------------------------------------







SCHEDULE 1


[*] STUDIES


[*]










































































CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY [*], HAS
BEEN OMITTED BECAUSE REVANCE THERAPEUTICS, INC., HAS DETERMINED THE INFORMATION
(I) IS NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM TO REVANCE
THERAPEUTICS, INC., IF PUBLICLY DISCLOSED.


5